Citation Nr: 0419336	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-09 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for the residuals of a 
burn on the neck.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for a gastrointestinal 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
September 1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  It is noted that in addition 
to the issues listed on the preceding pages, the veteran was 
also issued a statement of the case concerning the issues of 
service connection for autoimmune hemolytic anemia, a right 
knee condition and a left knee condition; however, subsequent 
to the statement of the case, the RO granted service 
connection for those disabilities.  Accordingly, those issues 
are not before the Board at this time.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran's 
complete service medical record is not yet of record.  In 
addition, these records were not available to the VA 
examiners who conducted the November 2001 VA examinations.  
Finally, the Board notes that it is not certain the veteran 
received timely notice of VCAA concerning his claims.

The veteran's report of medical history at discharge from 
active service, dated in February 1998, reflects complaints 
of swollen or painful joints, chronic or frequent colds, 
shortness of breath and pain or pressure in the chest, high 
or low blood pressure, jaundice or hepatitis, and kidney 
stones or blood in the urine.  His report of medical 
examination at discharge, also dated in February 1998, 
reflects a history of hypertension and a stroke and findings 
of scarring in the ear.  Available service medical records 
show treatment inservice for a right elbow condition, 
bronchitis and upper respiratory infections, a burn to the 
neck, gout and a possible left toe fracture, headaches, 
abdominal pain, vomiting, and a possible viral gastro-
intestinal condition.

The veteran submitted additional service medical and 
personnel records, including memorandums referencing the 
results of a final medical evaluation board which found him 
unfit for continued active service, with his substantive 
appeal in November 2001.  However, the report of the 
referenced physical evaluation board is not of record.

Moreover, these records were received subsequent to the 
November 2001 VA examination reports and were therefore not 
available for the examiners' review in arriving at their 
diagnoses and opinions.  Notwithstanding the Board notes that 
the November 2001 VA examination for joints shows a diagnosis 
of gouty arthritis of the left ankle and foot.

The Board finds it would be helpful in adjudicating the 
veteran's claims for the RO to make further attempts to 
obtain the veteran's complete service medical record.  
Thereafter, the veteran should be afforded the opportunity 
for additional VA examinations, where the examiner has the 
opportunity to review the veteran's entire service medical 
record prior to making an opinion on the etiology of any 
diagnosed conditions.  See 38 C.F.R. § 3.159(c)(4) 2003.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed right elbow condition, 
bronchitis, residuals of a burn on the 
neck, gout, tinnitus, a heart condition, 
headaches, hemorrhoids, and stomach 
condition.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
right elbow condition, bronchitis, 
residuals of a burn on the neck, gout, 
tinnitus, a heart condition, headaches, 
hemorrhoids, and stomach condition.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records for treatment accorded the 
veteran at the VA Medical Center (VAMC) 
North Little Rock, Arkansas, from the 
veteran's discharge from active service 
in 1998 to the present.  The veteran 
should be specifically informed as to 
what portion of the evidence identified 
that he is required/expected to submit, 
and which portion of the evidence 
identified that the VA would attempt to 
obtain in order to assist him in 
substantiating his claim, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, supra; 
Charles, supra.

4.  The RO should request the veteran's 
complete service medical records, to 
include the final results of the Physical 
Evaluation Board that led to his 
September 1998 discharge due to 
disability, and any and all supporting 
medical treatment records.

The RO should further ensure it has any 
and all hospital records for hospital 
treatment accorded the veteran, 
including, but not limited to, his 
February 1997 treatment for acute 
bronchitis in Reykjavik, Iceland

5.  If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records, and 
should follow all procedures indicated in 
the reconstruction of records in fire-
related cases.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

The RO should perform any and all follow 
up indicated by the NPRC and/or service 
department.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran 
special VA examinations to determine the 
nature, extent, and etiology of any 
manifested right elbow condition, 
bronchitis, residuals of a burn on the 
neck, gout, tinnitus, a heart condition, 
headaches, hemorrhoids, and 
gastrointestinal condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any right elbow condition, 
bronchitis, residuals of a burn on 
the neck, gout, tinnitus, a heart 
condition, headaches, hemorrhoids, 
and gastrointestinal condition.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested right elbow condition, 
bronchitis, residuals of a burn on 
the neck, gout, tinnitus, a heart 
condition, headaches, hemorrhoids, 
and gastrointestinal condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all manifested right 
elbow, respiratory, skin (including 
burn on the neck), gout, tinnitus, a 
heart condition, headaches, 
hemorrhoids, and gastro-intestinal 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested right elbow condition, 
bronchitis, residuals of a burn on 
the neck, gout, tinnitus, a heart 
condition, headaches, hemorrhoids, 
and gastrointestinal condition.  In 
particular, the examiners are 
requested to provide the following 
opinions:
Is it at least as likely as not 
that any right elbow condition, 
bronchitis, residuals of a burn 
on the neck, gout, tinnitus, a 
heart condition, headaches, 
hemorrhoids, and stomach 
condition identified currently 
shown were initially manifested 
during service or were otherwise 
related to such active service?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a right elbow condition, 
bronchitis, residuals of a burn on the 
neck, gout, tinnitus, a heart condition, 
headaches, hemorrhoids, and a 
gastrointestinal condition.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




